COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-022-CV



DAVID MICHAEL SHEID
 
APPELLANT



V.



THE STATE OF TEXAS
 	APPELLEE

 
 

----------

FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s March 25, 2009 letter to the court in which appellant states that he wishes to withdraw the appeal.  The court construes appellant’s letter as a motion to dismiss the appeal pursuant to rule 42.2(a) of the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See
 
Tex. R. App. P.
 42.2(a), 43.2(f).

PER CURIAM

PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.  



DELIVERED:  April 2, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.